Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 C.F.R. 1.114, including the fee set forth in 37 C.F.R. 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. 1.114, and the fee set forth in 37 C.F.R. 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. 1.114.  Applicant’s submission filed March 10, 2021 has been received and entered into the present application.  Claims 1, 3, and 5-10 are pending and are herein examined on the merits.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: In view of the amendments and Applicant’s persuasive argument with evidence showing that diphenyl dimethicone (KF-54) is low viscosity oil and accordingly, the example of JP 2015-143195 with   the ratio of (B)/(C) being less than 1 no longer reads on the claimed composition as amended, the rejection of the claims as being anticipated by JP 2015-143195 is hereby withdrawn. Also, no prior art was found to teach, motivate, or suggest the  claimed lip cosmetic comprising the combination of (Al) at least one ultra-violet ray absorber selected from the group consisting of octocrylene, dimethicodiethylbenzalmalonate and diethylamino hydroxybenzoyl hexyl benzoate with (A2) ethylhexyl methoxycinnamate; (B) a high-viscosity oil component in a range of 30% by mass to 70% by mass; wherein the high-viscosity oil component (B) is one or more selected from . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3 and 5-10 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611